NOT DESIGNATED FOR PUBLICATION

                                              No. 124,394

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           JACOB Z. YOUNG,
                                              Appellant,

                                                    v.

                                           STATE OF KANSAS,
                                               Appellee.

                                    MEMORANDUM OPINION

        Appeal from Wyandotte District Court; WESLEY K. GRIFFIN, judge. Opinion filed July 1, 2022.
Affirmed.


        Joseph A. Desch, of Law Office of Joseph A. Desch, of Topeka, for appellant.


        Nicholas Campbell, assistant district attorney, Mark A. Dupree Sr., district attorney, and Derek
Schmidt, attorney general, for appellee.


Before ISHERWOOD, P.J., SCHROEDER and WARNER, JJ.

        PER CURIAM: Jacob Young appeals the district court's summary denial of his
K.S.A. 60-1507 motion. He argues that his motion alleged facts sufficient to warrant an
evidentiary hearing on his claim that his attorney provided constitutionally deficient
representation during his trial. After carefully reviewing the record and the parties'
arguments, we affirm the district court's denial of Young's motion.


                           FACTUAL AND PROCEDURAL BACKGROUND

        In 2017, police stopped Young for a traffic infraction and arrested him after
learning he had outstanding warrants. Because the car Young was driving was illegally

                                                    1
parked and not registered to him, the police had it towed. They conducted a routine
inventory search of the vehicle and discovered methamphetamine, drug paraphernalia,
and a stolen gun. The State charged Young with possession of methamphetamine with
intent to distribute, possession of drug paraphernalia, criminal possession of a firearm,
and theft of a firearm.


         The district court appointed an attorney to represent Young, and a few days later
the attorney moved to determine Young's competency to stand trial. In conversations with
Young's mother—and with Young himself—the attorney learned that Young had suffered
a head injury, displayed memory-loss problems, and was behaving erratically.


         After a hearing on Young's motion, the district court ordered a competency
evaluation. This evaluation determined that Young had suffered a concussion around the
time of his crimes—though it is not clear whether it was before or after the crimes were
committed—and that all his memory functions were defective. His evaluator thus found
him incompetent to stand trial at that time, and the district court adopted this finding. The
court committed Young to Larned State Hospital for up to 60 days for further evaluation
of his competency. A few days after this order, Young retained a new attorney, James
Spies.


         Despite the court's order, Young was never transferred to Larned for his follow-up
evaluation. Instead, he remained in jail for over two months, awaiting open bed space at
the state hospital. When more than 60 days had passed since the district court's
competency order, Spies—on behalf of Young—moved to reconsider the order, stating
that the effects of Young's head injury had diminished and he now seemed competent to
stand trial. The district court ordered another evaluation that found—four months after
the initial evaluation—that Young's memory functions had improved and he was now
competent. After a hearing, the district court adopted these findings and found Young
competent to stand trial.


                                              2
       Before trial, Young moved to suppress evidence from the car stop, arguing that the
statute and identical ordinance justifying the stop were unconstitutionally vague and the
ensuing search was unreasonable. The district court ultimately denied the motion on both
grounds after a hearing. The case proceeded to a bench trial on stipulated facts, and the
district court found Young guilty on all counts.


       Before sentencing, Young moved for downward dispositional and durational
departures. In support, he argued that drug addiction drove his criminal behavior, citing a
recent clinical assessment—which is not in the record—from Heartland RADAC that
found he had "Amphetamine-type use disorder" and "severe Phencyclidine use disorder."
According to Young's motion, this assessment also recommended Young for residential
drug treatment. The district court denied Young's departure motion and sentenced him to
123 months in prison.


       Young appealed his convictions to this court, reiterating his suppression-motion
arguments. State v. Young, No. 120,126, 2019 WL 6041494 (Kan. App. 2019)
(unpublished opinion), rev. denied 312 Kan. 901 (2020). He asserted the statute and
ordinance justifying the car stop are unconstitutionally vague, the decision to impound
the car was unreasonable, and searching containers in the car was unreasonable. We
disagreed with all his arguments and affirmed his convictions. 2019 WL 6041494, at *1.


       Young then filed a timely pro se request for relief under K.S.A. 60-1507. In his
motion, he again argued that the relevant traffic statute and ordinance were
unconstitutional. He also argued that the car stop and search were illegal because the
officer conducting the stop noted that Young was in a "'Drug Activity Area'" before
stopping him. Finally, Young asserted that his trial attorney provided ineffective
assistance of counsel by failing to investigate Young's mental-health and drug-abuse
history thoroughly enough, which would have supported a nonprison sentence. Young's


                                             3
motion also separately stated that his attorney failed to present a mental-defect defense
based on Young's drug-abuse history.


       The district court denied Young's motion without appointing an attorney or
holding a hearing. The court determined that Young was collaterally estopped from
raising his vagueness arguments because he litigated them on direct appeal, and his
argument about the legality of the car stop was a trial error inappropriate for a K.S.A. 60-
1507 motion. The court also rejected Young's constitutional challenges to his attorney's
actions, finding that Young's claim regarding his departure motion was contrary to the
record and that Young's claim about failing to raise a mental-defect defense was
unsupported and conclusory. Young now appeals.


                                        DISCUSSION

       Young focuses his appeal on the ineffective-assistance-of-counsel claim,
abandoning the other issues in his motion. Cooke v. Gillespie, 285 Kan. 748, Syl. ¶ 6, 176
P.3d 144 (2008) (issues not briefed are "deemed waived or abandoned"); see also Trotter
v. State, 288 Kan. 112, Syl. ¶ 8, 200 P.3d 1236 (2009) (K.S.A. 60-1507 motion is not the
proper mechanism to correct trial errors or to replace a direct appeal); Supreme Court
Rule 183(c)(3) (2022 Kan. S. Ct. R. at 242). Young argues that the district court's
decision not to hold an evidentiary hearing on his ineffective-assistance claim leaves this
court without a sufficient record to rule on the merits. According to Young, a hearing is
necessary for the district court to determine if there is anything to his claim—specifically,
to determine whether Spies consulted Young about a mental-defect defense. We disagree.


       K.S.A. 60-1507 provides a collateral vehicle for those convicted of crimes to
challenge the fairness of the underlying proceedings. See K.S.A. 2021 Supp. 60-1507(a).
A court considering a K.S.A. 60-1507 motion may take three courses of action,
depending on the motion's contents. First, the court may summarily deny the motion



                                             4
without a hearing if the motion, files, and records from the case conclusively show the
movant is not entitled to relief. Second, the court may order a preliminary hearing and
appoint the movant counsel. Third, when "the motion and the files and records of the
case" do not "conclusively show that the prisoner is entitled to no relief," the court must
hold an evidentiary hearing. K.S.A. 2021 Supp. 60-1507(b); see Hayes v. State, 307 Kan.
9, 12, 404 P.3d 676 (2017).


       When the court denies a K.S.A. 60-1507 motion without an evidentiary hearing—
as the district court did here—the appellate court is in just as good a position as the
district court to consider the merits. We thus review the district court's rulings de novo.
Grossman v. State, 300 Kan. 1058, 1061, 337 P.3d 687 (2014). And though we liberally
construe pro se pleadings, a person filing a K.S.A. 60-1507 motion still must allege facts
that warrant a hearing. Mundy v. State, 307 Kan. 280, 304, 408 P.3d 965 (2018).
Conclusory allegations with no evidentiary basis in the record are not enough to carry the
movant's burden. 307 Kan. at 304.


       The Sixth Amendment to the United States Constitution guarantees criminal
defendants the effective assistance of an attorney. See U.S. Const. amend. VI; Strickland
v. Washington, 466 U.S. 668, 684-85, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). A person
claiming he or she was denied that right must show that his or her attorney's performance
was constitutionally deficient and that the deficiency prejudiced the person so much as to
deprive him or her of a fair trial. 466 U.S. at 687; Chamberlain v. State, 236 Kan. 650,
656-57, 694 P.2d 468 (1985) (adopting the Strickland approach in Kansas).


       Courts are highly deferential when reviewing an attorney's performance, making
every effort "'to eliminate the distorting effects of hindsight.'" Edgar v. State, 294 Kan.
828, 838, 283 P.3d 152 (2012). There is a strong presumption that the attorney performed
reasonably. 294 Kan. at 838. Under the prejudice inquiry, a person must show "'a



                                              5
reasonable probability that, but for counsel's deficient performance, the result of the
proceeding would have been different.'" 294 Kan. at 838.


       Young's claims center on his drug addiction and its relation to a possible mental-
defect defense. In essence, he asserts that his drug-abuse history is a mental defect that
drives his criminal behavior. Thus, he contends, Spies should have better investigated
Young's addiction, which could have allowed Young to serve his sentence in drug
treatment instead of prison. Young also asserts that Spies "failed to present a Mental
Defect Defense based on [Young]'s drug use history." Though these claims are similar
and Young does not clearly differentiate them, one seems to apply to Spies' performance
at sentencing while the other seems to assert a failure to more generally raise a mental-
defect defense during Young's trial. We find neither claim persuasive.


       Under Kansas law, a person cannot be liable for a crime if, "as a result of mental
disease or defect, [the person] lacked the culpable mental state required as an element of
the crime charged." K.S.A. 2021 Supp. 21-5209. Drug use causing temporary incapacity
cannot support this defense, but "[e]vidence of defendant's permanent mental incapacity
due to long-term use of intoxicants may support a mental disease or defect defense." State
v. Cheever, 295 Kan. 229, Syl. ¶ 7, 284 P.3d 1007 (2012), vacated and remanded on
other grounds, 571 U.S. 87, 134 S. Ct. 596, 187 L. Ed. 2d 519 (2013); In re Mason, 245
Kan. 111, 114, 775 P.2d 179 (1989).


       Turning first to his claim regarding a mental-defect defense at trial, Young asserts
that Spies "failed to present a Mental Defect Defense based on [Young]'s drug use
history." But other than his summary assertion that his attorney should have presented a
mental-defect defense, Young provides no evidence to support his allegation. This
allegation, standing alone, is not enough to warrant an evidentiary hearing. Rather, a
person "must state an evidentiary basis in support of the claims, or an evidentiary basis
must appear in the record." Swenson v. State, 284 Kan. 931, Syl. ¶ 2, 169 P.3d 298


                                              6
(2007). In other words, the motion "must set forth a factual background, names of
witnesses, or other sources of evidence to demonstrate that the movant is entitled to
relief." 284 Kan. 931, Syl. ¶ 2.


       To support his claim, Young's motion mentions the Heartland alcohol-and-drug
evaluation referenced at sentencing and its drug-related diagnoses and treatment
recommendation. The actual assessment is not in the record, though Young attaches to
his brief part of Spies' departure motion and a referral form from the person who
conducted this assessment, which referred Young for intermediate 28-day drug treatment.
But contrary to Young's arguments on appeal, this information standing alone did not
support a mental-defect defense under K.S.A. 2021 Supp. 21-5209. Though Young
highlights facts showing that he had a drug-abuse problem and could benefit from
treatment, he provides no evidence to demonstrate that his drug problem was so pervasive
and severe it could have supported a mental-defect defense. And he does not demonstrate
why Spies' decision not to pursue a vague mental-defect defense, but instead to focus on
Young's challenges to the traffic stop and vehicle search, was constitutionally defective.
The district court did not err when it summarily denied this claim.


       Nor did Young's assertions regarding Spies' representation at sentencing warrant
an evidentiary hearing. Young asserts that if Spies had investigated his drug-abuse
history and mental health more thoroughly, Young might have received a nonprison
sentence of drug treatment. As factual support, Young notes his Heartland assessment
showed he suffered severe amphetamine-type use disorder and severe phencyclidine-use
disorder and recommended drug treatment. But as the district court noted in this case,
Spies presented this evidence to the district court at sentencing as part of his departure
motion. The fact that Spies was not ultimately successful in his departure request does
not render his representation deficient. The district court did not err when it rejected
Young's ineffectiveness argument related to Spies' performance in investigating Young's
drug addiction and pursuing a nonprison sentence.


                                              7
       For the first time on appeal, Young also extends the ineffectiveness argument to
include a claim that Spies was ineffective for failing to pursue a mental-defect defense
based on Young's head injury—a separate basis from Young's drug-abuse history. But
Young did not raise this basis to the district court. Generally, appellate courts will not
consider issues, including constitutional issues, raised for the first time on appeal. State v.
Godfrey, 301 Kan. 1041, 1043, 350 P.3d 1068 (2015). There are exceptions to this rule,
but a party must explain why those exceptions warrant consideration of the unpreserved
issue. 301 Kan. at 1043; Supreme Court Rule 6.02(a)(5) (2022 Kan. S. Ct. R. at 35).
Young's motion did not raise the head-injury basis for his ineffectiveness claim—only the
drug-abuse basis. And his brief does not explain why this court should or even can
consider the claim now—because Young did not raise it before the district court, there is
no ruling this court could meaningfully review. We conclude that this issue is not
properly before us and decline to consider it further.


       Young has not presented any evidence or rationale that should have been tested
through an evidentiary hearing. In short, he had not apprised us of any error by the
district court in summarily denying his K.S.A. 60-1507 motion.


       Affirmed.




                                               8